Case 2:85-cv-04544-DMG-AGR Document 914 Filed 08/07/20 Page 1 of 5 Page ID #:40083



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

    Case No.       CV 85-4544-DMG (AGRx)                                              Date     August 7, 2020

    Title Jenny L. Flores, et al. v. William P. Barr, et al.                                          Page     1 of 5

    Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                    KANE TIEN                                                         NOT REPORTED
                    Deputy Clerk                                                       Court Reporter

        Attorneys Present for Plaintiff(s)                                  Attorneys Present for Defendant(s)
                 None Present                                                         None Present

   Proceedings: IN CHAMBERS—ORDER RE AUGUST 7, 2020 STATUS CONFERENCE

           Before the Court are a myriad of issues: some recently raised and others flowing from the
   Court’s previous Orders relating to Plaintiffs’ Motion to Enforce the Flores Settlement Agreement
   (“FSA”), starting with Plaintiff’s March 26, 2020 Ex Parte Application for a Temporary
   Restraining Order (“TRO”) in light of the Coronavirus 2019 (“COVID-19”) public health crisis.
   See March 28, 2020 Order [Doc. # 740]; April 10, 2020 Order [Doc. # 768]; April 24, 2020 Order
   [Doc. # 784]; May 22, 2020 Order [Doc. # 799]; June 26, 2020 Order [Doc. # 833]. On August 7,
   2020, the Court held a further status conference on these issues and set deadlines and instructions
   for their resolution below.

          In the April 24, 2020 Order, the Court required the Juvenile Coordinators for Defendants
   Office of Refugee Resettlement (“ORR”) and Immigration and Customs Enforcement (“ICE”) to
   submit interim written reports regarding Defendants’ compliance with the FSA, COVID-19
   guidance recommended by the United States Centers for Disease Control and Prevention (“CDC”),
   and the Court’s previous Orders. The Court enumerated specific topics to be addressed by those
   interim reports, which are due on the 15th of each month beginning in May, for the duration of the
   pandemic. April 24, 2020 Order at 19–21.

           The most recent interim Juvenile Coordinator reports were filed on July 24, 2020. [Doc.
   ## 882, 895.] The parties’ joint status report in response reflects their continuing dispute over the
   implementation of COVID-19 guidances in the ICE Family Residential Centers (“FRCs”), as well
   as numerous issues beyond the scope of the TRO Application and Motion to Enforce that spawned
   this current round of litigation. [Doc. # 898.] Those issues include the conditions of and data on
   Class Members in juvenile detention facilities and the quality of data provided to Plaintiffs and to
   Class Members and their guardians’ legal service providers, who filed a brief as amici curiae [Doc.
   # 908].1

            1
             The primary dispute with the ORR Juvenile Coordinator’s report appears to be the revision to the policy for
   a waiver of the fingerprinting requirements for potential sponsors. See Joint Response at 28–30 [Doc. # 898]. Because
   no Class Members have been or are currently affected by this policy, the Court will not address it at this time.

    CV-90                                   CIVIL MINUTES—GENERAL                         Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 914 Filed 08/07/20 Page 2 of 5 Page ID #:40084



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

    Case No.     CV 85-4544-DMG (AGRx)                                    Date    August 7, 2020

    Title Jenny L. Flores, et al. v. William P. Barr, et al.                             Page    2 of 5

   COVID-19 Guidance Implementation and Data Reporting

           To address issues relating to COVID-19 guidance implementation, including whether ICE
   has failed to identify Class Members who are particularly vulnerable to contracting COVID-19,
   the Court will order continued enhanced monitoring of the FRCs by the Independent Monitor
   Andrea Ordin and Dr. Paul Wise. As for other disputes regarding data provision and quality,
   Defendants have asserted their willingness to provide up-to-date data regarding new COVID-19
   cases to the Independent Monitor and Dr. Wise. The parties, the Independent Monitor, and Dr.
   Wise shall meet and confer regarding a consistent, accurate, and thorough data reporting
   methodology to be used during the pandemic.

   Juvenile Detention Facilities

           Issues involving Class Members detained at juvenile detention facilities, such as Cowlitz
   County Juvenile Detention Center and Northern Oregon Regional Corrections detention facilities,
   shall be raised in a duly-noticed motion to enforce following compliance with Local Rule 7-3.

   Know-Your-Rights Protocol

           Pursuant to the Court’s June 26, 2020 Order and July 25, 2020 Order Denying Defendants’
   Ex Parte Application to Stay [Doc. # 887], the parties filed a joint status report on August 5, 2020
   regarding the adoption and implementation of proper written advisals and other protocols to inform
   detained minors and their guardians/parents about minors’ rights under the FSA and to obtain
   information regarding, and procedures for placement with, available and suitable sponsors.
   Plaintiffs reported that the parties had come close to an agreement on a know-your-rights protocol,
   but Defendants stated their unwillingness to “voluntarily agree to any protocol that would
   potentially provide for the separation of a parent and child who are currently housed together in
   an ICE FRC.” Joint Status Report at 6 [Doc. # 902]. At the hearing, Defendants reiterated their
   view that the parties had exhausted any meet-and-confers on the topic. The Court therefore will
   proceed to impose a remedy for Defendants’ past and ongoing violations of Paragraphs 12, 14, and
   18 of the FSA. See June 27, 2017 Order at 27, 31 (finding violations of Paragraphs 12A, 14, 18)
   [Doc. # 363]; April 24, 2020 Order at 6, 16, 18 (finding such violations); June 26, 2020 Order at
   3 (“ICE’s compliance with Paragraphs 12, 14, and 18 of the FSA remains at issue.”). Plaintiff
   shall therefore file a motion for implementation of proposed remedy for findings of breach, to be
   briefed and heard on an expedited schedule, described below.




    CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 914 Filed 08/07/20 Page 3 of 5 Page ID #:40085



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

    Case No.     CV 85-4544-DMG (AGRx)                                    Date    August 7, 2020

    Title Jenny L. Flores, et al. v. William P. Barr, et al.                             Page    3 of 5

   Hotelling of Minors

           Finally, in the course of their monitoring, the Independent Monitor and Dr. Wise have
   identified concerns with the conditions and oversight of accompanied and unaccompanied minors
   designated for expulsion under federal regulations promulgated under 42 U.S.C. section 265,
   known as “Title 42” authority, and supervised by ICE contractors in hotels for days, even weeks,
   prior to expulsion, a practice referred to as “hotelling.” [Doc. # 873.] Predictably, the parties
   disagree whether the FSA applies to minors designated for expulsion under Title 42. [See Doc.
   ## 889, 897, 900.] Because this issue does not arise under the scope of any prior motion to enforce,
   Plaintiffs shall file a motion to enforce the FSA regarding the Title 42 hotelling issue describing
   Defendants’ specific FSA violations, also to be briefed and heard on an expedited schedule.

            Accordingly, the Court ORDERS the following:

            1.    Defendants shall continue to release Class Members from their custody without
                  unnecessary delay in a manner consistent with the FSA and the Court’s prior
                  Orders, and consistent with concern for the particular vulnerability of minors,
                  especially during the pandemic.

            2.    Defendants may file a written response to the amicus brief [Doc. # 908] by August
                  14, 2020.

            3.    The parties shall meet and confer regarding issues arising out of juvenile detention
                  facilities, as already covered in prior Orders and pursuant to Local Rule 7-3. Once
                  such meet-and-confers are exhausted, Plaintiffs may file a duly noticed motion to
                  enforce regarding the juvenile detention centers.

            4.    Plaintiffs may file two motions subject to the expedited briefing and hearing
                  schedule described below: (1) a motion to enforce the FSA relating to the Title 42
                  hotelling issue, and (2) a motion for the implementation of a proposed remedy for
                  findings of breach relating to ICE’s failure to release Class Members without
                  unnecessary delay and to make and record continuous efforts to release Class
                  Members.

                  a. Plaintiffs shall file their motions, if any, by August 14, 2020.

                  b. Defendants may respond in opposition by August 21, 2020.


    CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 914 Filed 08/07/20 Page 4 of 5 Page ID #:40086



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

    Case No.     CV 85-4544-DMG (AGRx)                                     Date   August 7, 2020

    Title Jenny L. Flores, et al. v. William P. Barr, et al.                            Page    4 of 5

                  c. Plaintiffs may file their reply by August 28, 2020.

                  d. Amicus briefs, if any, shall also be filed by August 28, 2020.

                  e. The motions shall be heard at the next status conference scheduled for
                     September 4, 2020 at 11:00 a.m.

            5.    Briefing on a motion to enforce regarding the Title 42 hotelling issue shall be
                  accompanied by data regarding, inter alia, how many minors are affected, whether
                  they are accompanied or unaccompanied, the minors’ ages, and where they were
                  hotelled.

            6.    Dr. Paul Wise and the Independent Monitor Andrea Ordin shall continue to provide
                  enhanced monitoring of the FRCs’ care of minors, and shall have the ability to
                  (a) request and obtain copies of medical care data and policies; (b) have telephone
                  or videoconference access to persons most knowledgeable at the FRCs with whom
                  they can discuss the baseline of custodial medical care, health care protocols, and
                  COVID-19 prevention practices; (c) consider protocols for identifying minors who
                  have serious medical conditions that may make them more vulnerable to COVID-
                  19; (d) interview minors with serious medical conditions or, as appropriate, their
                  guardians; and (e) make such recommendations for remedial action that they deem
                  appropriate. They shall also continue to monitor the hotelling of minors, under the
                  authority discussed in the Court’s July 25, 2020 Order. [Doc. # 887.]

                  a. They shall file any report and recommendation by August 24, 2020.

                  b. The parties and amici may file any response or objection by August 31, 2020.

            7.    Pursuant to the Court’s April 10, 2020 Order [Doc. # 768], June 26, 2020 Order
                  [Doc. # 833], and Defendants’ agreement to disclose updated data to the
                  Independent Monitor, the parties’ counsel shall continue to meet and confer with
                  each other, as well as with the Independent Monitor and Dr. Wise, regarding
                  (1) certain disclosures, including information regarding existence of COVID-19
                  infection among Class Members, that should be provided to minors’ immigration
                  counsel during the pandemic; and (2) the quality of the data that Defendants
                  maintain and provide to Class Counsel pursuant to Paragraph 28A of the FSA. By
                  no later than August 21, 2020, the parties shall file a joint status report regarding
                  the outcome of their efforts to meet and confer in this regard.

    CV-90                            CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 914 Filed 08/07/20 Page 5 of 5 Page ID #:40087



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

    Case No.      CV 85-4544-DMG (AGRx)                                    Date   August 7, 2020

    Title Jenny L. Flores, et al. v. William P. Barr, et al.                             Page    5 of 5

            8.    To the extent disagreements remain between the parties after meaningful efforts to
                  meet and confer on any of the topics on which they are to submit joint status reports,
                  the parties may describe those disagreements in the reports submitted to the Court
                  and request adjudication, mediation, or any other form of relief the Court may
                  provide.

            9.    The Juvenile Coordinators shall file their next interim report by August 24, 2020,
                  covering the topics listed in the April 24, 2020 Order [Doc. # 784].

                  a. In her report, the ORR Juvenile Coordinator shall provide an update on each
                     minor whose sponsor’s fingerprinting or home study is delayed and a specific
                     explanation for each delay.

                  b. In her report, the ICE Juvenile Coordinator shall provide specific explanations
                     for the continued detention of each minor detained at an FRC beyond 20 days.
                     The Juvenile Coordinator will review each of those explanations with the
                     Independent Monitor, Andrea Ordin, before submitting the updated report to
                     the Court.

                  c. Plaintiffs and amici may respond or object to these interim reports by no later
                     than August 28, 2020, after first meeting and conferring with Defendants
                     regarding areas of dispute and attempting to achieve resolution. If the Court
                     determines that relevant facts are being presented to the Court for the first time
                     without having been shared in advance with the opposing side in an effort to
                     achieve resolution, the Court will not address the issue to which those facts
                     pertain.

                  d. Defendants may respond to objections by no later than September 2, 2020.

            10.   The Court shall hold a further video or telephonic status conference on September
                  4, 2020 at 11:00 a.m. to discuss the motions to be heard on an expedited basis, the
                  August Juvenile Coordinator reports, and compliance with the Court’s Orders.

   IT IS SO ORDERED.




    CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
